LOAN AGREEMENT




THIS LOAN AGREEMENT (this “Agreement”) is made and entered into this 4th day of
September, 2013, by and among NU-MED PLUS, INC., a Utah corporation (hereinafter
referred to as the “Company”) and Robert Smart, an individual residing in the
state of Utah, (hereinafter referred to as the “Lender”), on the following:




Premises




A.

Lender has engaged in preliminary discussions with the Company regarding
providing interim financing to the Company through a promissory note due in six
months.




B.

The Company is interested in borrowing money from Lender on a short term, six
month, period.  




C.

The Company and Lender want to set forth their understanding as to the terms and
conditions of the loan by Lender to the Company.




Agreement




BASED, upon the foregoing premises, which are incorporated herein by this
reference, and for and in consideration of the mutual promises and covenants
hereinafter set forth, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, it is agreed as follows:




ARTICLE I

LOAN




1.01

Loan.   Lender agrees to loan the Company and the Company agrees to borrow from
Lender fifty thousand dollars ($50,000) pursuant to the terms and conditions of
the promissory note, attached hereto as exhibit “A” (the “Note”).  Lender shall
loan the Company twenty-five thousand dollars ($25,000) on September 3, 2013,
and twenty-five thousand dollars ($25,000) on October 5, 2013, all under the
terms and conditions of this Agreement and the Note.  The term of the loan shall
be for a period of six months.




ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF THE COMPANY




As an inducement to, and to obtain the reliance of Lender in connection with the
Note, the Company represents and warrants as follows:




2.01

Private Offering.    The Note has not been and will not be registered with the
Securities and Exchange Commission (the “Commission”).  The Note shall be
entered into in reliance on exemptions from the registration requirements of
Section 5 of the United States Securities Act of 1933, as amended, and as such,
will be deemed “restricted securities” limiting the Note’s ability to be
transferred.




2.02

Approval of Agreement.   The Company has full corporate power, authority, and
legal right and has taken, or will take, all action required by law, its
articles of incorporation, bylaws, and















--------------------------------------------------------------------------------

otherwise to execute and deliver this Agreement and to consummate the
transactions herein contemplated including entering into the Note.  The board of
directors of the Company has authorized and approved the execution, delivery,
and performance of this Agreement and the transactions contemplated hereby
including entering into the Note.




2.03

Legal Right.  The performance of this Agreement and the consummation of the
transactions herein contemplated will not result in a material breach or
violation of any of the terms and provisions of, or constitute a default under,
any statute (except federal and state securities laws, compliance with which is
elsewhere provided for in particular detail), indenture, mortgage or other
agreement or instrument to which the Company is a party or by which it is bound
by any order, rule or regulation directed to the Company or its affiliates by
any court or governmental agency or body having jurisdiction over them; and no
other consent, approval, authorization or action is required for the
consummation of the transactions herein contemplated other than such as have
been obtained.




2.04

Validly Executed.   The Note will be duly authorized, validly and legally
entered into and be a binding obligation on the part of the Company.




2.05

Organization.    The Company has been duly organized and is now a validly
existing corporation under the laws of the state of Utah lawfully qualified to
conduct the business for which it was organized and which it proposes to
conduct.  




ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF THE LENDER




As an inducement to, and to obtain the reliance of the Company in connection
with entering into the Note, Lender represents and warrants as follows:




3.01

Representations.   Lender is not relying on any representation or warranty of
the Company, whatsoever, except those representations and warranties contained
in this Agreement.




3.02

Standing and Authority of Lender.   Lender has all requisite power and authority
to execute and deliver this Agreement, to perform Lender’s obligations hereunder
and to consummate the transactions contemplated hereby.




3.03

Execution and Delivery; No Conflict.




(a)

This Agreement has been duly executed and delivered by the Lender and constitute
the valid and binding obligation of Lender, enforceable against Lender in
accordance with the terms herein, except as the same may be limited by:  (i)
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
generally the enforcement of creditors’ rights; (ii) equitable principles; and
(iii) public policies with respect to the enforcement of indemnification
agreements.




(b)

The execution, delivery and performance of this Agreement by Lender and the
consummation of the transactions contemplated hereby:  (i) have been duly and
validly authorized by all necessary action on the part of Lender; and (ii) are
not prohibited by, do not violate any provision of, and will not result in the
breach of or accelerate or permit the acceleration of, the performance required
by the terms of any applicable law, rule regulation, judgment, decree, order,

















--------------------------------------------------------------------------------

or other requirement of the United States or any state of the United States, or
any court, authority, department, commission, board, bureau, agency, or
instrumentality of either thereof in a manner which would have a material
adverse effect on the Lender, or any material contract, indenture, agreement or
commitment, to which the Lender is a party or bound.




3.04

Consents and Approvals.   The execution, delivery, and performance by Lender of
this Agreement and the consummation by Lender of the transactions contemplated
hereby do not require the Lender to obtain any consent, approval or action of,
or give any notice to, any corporation, person, firm, or judicial authority
except:  (i) such as have been duly obtained or made, as the case may be, and
are in full force and effect on the date hereof; and (ii) those which the
failure to obtain would have no material adverse effect on the transactions
contemplated hereby.




3.05

Securities Representations.   Lender understands and agrees that the
consummation of this Agreement including entering into the Note as contemplated
hereby, constitutes the offer and sale of securities under the Securities Act.
 Lender agrees that such transactions shall be consummated in reliance on
exemptions from the registration and prospectus delivery requirements of such
statutes which depend, among other items, on the circumstances under which such
securities are acquired.  In order to provide documentation for reliance upon
exemptions from the registration and prospectus delivery requirements for such
transactions Lender agrees that it will sign appropriate representations and
warranties related to its suitability to invest in the Company, including an
investment letter and suitability questionnaire which are contained in the
“suitability letter” attached hereto as appendix “A.”   Lender understands that
the Note has not been registered under the Securities Act and must be held
indefinitely without any transfer, sale, or other disposition unless such shares
are subsequently registered under the Securities Act or registration is not
required under the Securities Act in reliance on an available exemption.  The
Note to be received by the Lender under the terms of this Agreement will be
acquired for the Lender’s own account, for investment, and not with the present
intention of resale or distribution of all or any part of the securities.
 Lender agrees that he will refrain from transferring or otherwise disposing of
the Note, or any interest therein, in such manner as to violate the Securities
Act or any applicable state securities law regulating the disposition thereof.
 Lender is an “accredited investor” within the meaning of Regulation D
promulgated under the Securities Act and has adequate means for providing for
his current needs and possible personal contingencies and has no need now and
anticipates no need in the foreseeable future to sell the Note or have it repaid
prior to its maturity date.  Lender understands that Note is being entered into
in reliance on specific exemptions from the registration requirements of Federal
and state securities laws and that the Company is relying upon the truth and
accuracy of Lender’s representations, warranties, agreements, and understandings
set forth herein to determine Lender’s suitability to loan the Company the funds
and accept the Note.




3.06

Disclosure Information.  Lender believes he has received all the information
Lender considers necessary or appropriate for deciding whether or not to lend
the Company money.  Lender further represents that he has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the loan.  The foregoing, however, does not limit or modify the
representations and warranties of the Company in Article 2 of this Agreement or
the right of Lender to rely thereon.  




3.07

Investment Experience.   Lender is an investor in securities of companies in the
development stage and acknowledges that he is able to fend for himself, can bare
the economic risk of his investment and has such knowledge and experience in
financial or business matters that he is capable of evaluating the merits and
risks of loaning the Company money.




















--------------------------------------------------------------------------------



3.08

Acknowledgment.   Lender acknowledges that the Company has lost money, is
expanding its operations into new product offerings which may not be successful,
that the Company may not have the funds to pay the lender back the money loaned
at the end of the Note period if the Company’s operations do not improve, that
the Company’s operations are subject to the risks inherent in the establishment
of new products, and that there can be no assurance that the Company will ever
achieve profitability or that, if achieved, such profitability could be
sustained.  Lender further acknowledges that a loan to the Company involves
substantial risk and the potential loss of the funds being loaned. Lender
acknowledges that additional shares are being issued to management for
compensation and an additional note is being entered into which will provide
conversion into shares of the Company’s common stock which could substantially
dilute the current shareholders and potentially make it difficult for the
Company to raise additional capital to be able to pay the Note off.
 Additionally, Lender understands the Company will need to raise additional
capital to pay off the Note when it matures.




3.08

Knowledge of Company.  Lender is aware, through his own extensive due diligence
of all material information respecting the past, present and proposed business
operations of the Company, including, but not limited to, its technology, its
management, its financial position, or otherwise; understands that there is no
“established trading market” for the Company’s Notes or common stock, that the
Company is uncertain, at this time, whether there’re will be any future
“established trading market” for the Company’s common stock.  Lender has
conducted his own investigation of the risks and merits of an loan or investment
in the Company, and to the extent desired, including, but not limited to a
review of the Company’s books and records, financial statements and Lender has
had the opportunity to discuss these documents with the directors and executive
officers of the Company; to ask questions of these directors and executive
officers; and that to the extent requested, all such questions have been
answered to his satisfaction.




ARTICLE IV

SPECIAL COVENANTS




4.01

Use of Funds.  All funds received will be used for general business purposes.




4.02

Access to Books and Records.   Until the closing date, the Company will afford
to Lender and its authorized representatives full access to the properties,
books, and records of the Company in order that Lender may have full opportunity
to make such reasonable investigation as it shall desire to make of the affairs
of the Company and will furnish the Lender with such additional financial and
other information as to the business and properties of the Company as Lender
shall from time to time reasonably request.




4.03

Private Offering.  The Company and Lender agree and understand that the
consummation of this Agreement including the loan by Lender and execution of the
Note as contemplated hereby, may constitutes the offer and sale of securities
under the Securities Act and applicable state statutes.  The Company and Lender
agree such transactions shall be consummated in reliance on exemptions from the
registration and prospectus delivery requirements of such statutes which depend,
among other items, on the circumstances under which such securities are
acquired.




(a)

In order to provide documentation for reliance upon exemptions from the
registration and prospectus delivery requirements for such transactions, the
signing of this Agreement and the delivery of appropriate separate
representations, including the “suitability letter” attached hereto as appendix
“A” shall constitute the parties acceptance of, and concurrence in, the
following representations and warranties:




















--------------------------------------------------------------------------------



(i)

Lender acknowledges that neither the SEC nor the securities commission of any
state or other federal agency has made any determination as to the merits of the
loan or Note, and that this transaction involves certain risks, including the
possible loss of all funds loaned.




(ii)

Lender has received and read the Agreement and understand the risks related to
the consummation of the transactions herein contemplated.




(iii)

Lender has such knowledge and experience in business and financial matters that
he is capable of evaluating each business.




(iv)

Lender has been provided with copies of all materials and information requested
by Lender or their representatives, including any information requested to
verify any information furnished (to the extent such information is available or
can be obtained without unreasonable effort or expense), and the parties have
been provided the opportunity for direct communication regarding the
transactions contemplated hereby.




(v)

All information which Lender has provided to the Company or their
representatives concerning his suitability and intent to loan the Company funds
is complete, accurate, and correct.




(vi)

Lender has not offered or sold any securities of the Company or interest in this
Agreement and has no present intention of dividing the Note to be received or
the rights under this Agreement with others or of reselling or otherwise
disposing of any portion of such Note or rights, either currently or after the
passage of a fixed or determinable period of time or on the occurrence or
nonoccurrence of any predetermined event or circumstance.




(vii)

Lender understand that the Note has not been registered, but is being acquired
by reason of a specific exemption under the Securities Act as well as under
certain state statutes for transactions not involving any public offering and
that any disposition of the subject Note may, under certain circumstances, be
inconsistent with this exemption and may make Lender an “underwriter,” within
the meaning of the Securities Act.  It is understood that the definition of
“underwriter” focuses upon the concept of “distribution” and that any subsequent
disposition of the subject Note can only be effected in transactions which are
not considered distributions.  Generally, the term "distribution" is considered
synonymous with “public offering” or any other offer or sale involving general
solicitation or general advertising.  Under present law, in determining whether
a distribution occurs when securities are sold into the public market, under
certain circumstances one must consider the availability of public information
regarding the issuer, a holding period for the securities sufficient to assure
that the persons desiring to sell the securities without registration first bear
the economic risk of their investment, and a limitation on the number of
securities which the stockholder is permitted to sell and on the manner of sale,
thereby reducing the potential impact of the sale on the trading markets.  These
criteria are set forth specifically in rule 144 promulgated under the Securities
Act.




(b)

In connection with the transaction contemplated by this Agreement, the Company
and Lender shall each file, with the assistance of the other and their
respective legal counsel, such

















--------------------------------------------------------------------------------

notices, applications, reports, or other instruments as may be deemed by them to
be necessary or appropriate in an effort to document reliance on such
exemptions, and the appropriate regulatory authority in the states where Lender
reside unless an exemption requiring no filing is available in such
jurisdictions, all to the extent and in the manner as may be deemed by such
parties to be appropriate.




(c)

In order to more fully document reliance on the exemptions as provided herein,
the Company and Lender shall execute and deliver to the other, at or prior to
the closing, such further letters of representation, acknowledgment,
suitability, or the like as the Company or Lender and its counsel may reasonably
request in connection with reliance on exemptions from registration under such
securities laws including but not limited to an investment letter.




(d)

The Company and Lender acknowledge that the basis for relying on exemptions from
registration or qualifications are factual, depending on the conduct of the
various parties, and that no legal opinion or other assurance will be required
or given to the effect that the transactions contemplated hereby are in fact
exempt from registration or qualification.




ARTICLE V

MISCELLANEOUS




5.01

Attorney's Fees.  In the event that any party institutes any action or suit to
enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the breaching party or parties shall reimburse the nonbreaching party or
parties for all costs, including reasonable attorneys' fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.




5.02

Entire Agreement.  This Agreement represents the entire agreement between the
parties relating to the subject matter hereof.  All previous agreements between
the parties, whether written or oral, have been merged into this Agreement.
 This Agreement alone fully and completely expresses the agreement of the
parties relating to the subject matter hereof.  There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.




5.03

Survival; Termination.  The representations, warranties, and covenants of the
respective parties shall survive the closing and the consummation of the
transactions herein contemplated for a period of six months from the closing,
unless otherwise provided herein.




5.04

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.




5.05

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and such remedies may be enforced concurrently, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the closing, this Agreement may be
amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended.




















--------------------------------------------------------------------------------



5.06

Binding Effect.  This Agreement shall inure to the benefit of and be binding
upon the Company and Lender and their successors.  Nothing expressed in this
Agreement is intended to give any person other than the persons mentioned in the
preceding sentence any legal or equitable right, remedy or claim under this
Agreement.




5.07

Severability.  Every provision of this Agreement is intended to be severable.
 If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder hereof.




5.08

Captions.  The captions or headings in this Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define, or limit the scope, extent, or intent of this Agreement or any
provisions hereof.




5.09

Applicable Law.  The Company and Lender hereby agree that this Agreement shall
be governed by and construed and enforced under and in accordance with the laws
of the State of Utah.




IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.




THE COMPANY:

THE LENDER:

NU-MED PLUS, INC.

Robert Smart

a Utah corporation




By: /s/Jeffrey L. Robins

/s/ Robert Smart

     A Duly Authorized Officer

















--------------------------------------------------------------------------------







Appendix A




SUITABILITY LETTER




TO:

NU-MED PLUS, INC.




I make the following representations with the intent that they may be relied on
by NU-MED PLUS, INC. (the "Company").  




1.

I have had the opportunity to ask questions of, and receive answers and
information, from the officers of the Company and I deemed such information
sufficient to make an investment decision on the Company.




2.

I have such knowledge and experience in business and financial matters that I am
capable of evaluating the Company, its business activities, and the risks and
merits of this prospective investment, and I am not utilizing a purchaser
representative (as defined in regulation D) in connection with the evaluation of
such risks and merits, except the following:   




3.

I shall provide a separate written statement from each purchaser representative
on the Purchaser Representative Acknowledgment form available from the Company
in which is disclosed (i) the relationship of the purchaser representative with
the Company, if any, which has existed at any time during the previous two
years, and compensation received or to be received as a result of such
relationship, and (ii) the education, experience, and knowledge in financial and
business matters which enables the purchaser representative to evaluate the
relative merits and risks of an investment in the Company.  




4.

The undersigned and the purchaser representatives listed above together have
such knowledge and experience in financial and business matters that they are
capable of evaluating the Company and the proposed activities thereof and the
merits and risks of this prospective investment.  




5.

I have adequate means of providing for my current needs and possible personal
contingencies and have no need in the foreseeable future for liquidity of an
investment in the Company.  




6.

Instructions:  Complete either (a) or (b) below, as applicable:




(a)      FOR ACCREDITED INVESTORS.  I confirm that I am an "accredited investor"
as defined under rule 501 of regulation D promulgated under the Securities Act
of 1933, as amended (the "Securities Act"), as checked below:  




(i)

Any bank as defined in section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; any insurance company as defined in section 2(13) of the Securities
Act; any investment company registered under the Investment Company Act of 1940
or a business development company as defined in section 2(a)(48) of that Act;
any small business investment company licensed by the U. S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political








A-1




--------------------------------------------------------------------------------







subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

o

Yes

o

No




(ii)

Any private business development company as defined in section 302(a)(22) of the
Investment Advisers Act of 1940;

o

Yes

o

No




(iii)

Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

o

Yes

o

No




(iv)

Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

o

Yes

o

No




(v)

Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his or her purchase exceeds $1,000,000,
excluding the value of the primary residence of such person;

x

Yes

o

No




For purposes of category (v), the term "net worth" means the excess of total
assets over total liabilities.  




(vi)

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

o

Yes

o

No




In determining income, the undersigned should add to his or her adjusted gross
income any amounts attributable to tax exempt income received, losses claimed as
a limited partner in any limited partnership, deductions claimed for depletion,
contributions to an IRA or Keogh retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.




(vii)

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in section 230.506(b)(2)(ii); and

o

Yes

o

No








A-2




--------------------------------------------------------------------------------










(viii)

Any entity in which all of the equity owners are accredited investors.  

o

Yes

o

No




(b)

FOR NONACCREDITED INVESTORS.  I am not an accredited investor.




 The following information is being provided here in lieu of furnishing a
personal financial statement.




(i)

My net worth excluding principal residence, furnishings, and automobiles is at
least _____ times the total investment I intend to make in the Company;




(ii)

My annual disposable income, after excluding all of my personal and family
living expenses and other cash requirements for current obligations, is such
that the loss of my entire investment in the Company would not materially alter
my standard of living;

o

Yes

o

No




(iii)

Considering the foregoing and all other relevant factors in my financial and
personal circumstances, I am able to bear the economic risk of an investment in
the Company.

o

Yes

o   No




7.

I have previously been advised that I would have an opportunity to review all
the pertinent facts concerning the Company, and to obtain any additional
information which I might request, to the extent possible or obtainable, without
unreasonable effort and expense, in order to verify the accuracy of the
information provided me.  




8.

I have personally communicated or been offered the opportunity to communicate
with executive officers of the Company to discuss the business and financial
affairs of the Company, its products and activities, and its plans for the
future.  I acknowledge that if I would like to further avail myself of the
opportunity to ask additional questions of the Company, the Company will make
arrangements for such an opportunity on request.  




9.

I have been advised that no accountant or attorney engaged by the Company is
acting as my representative, accountant, or attorney.  








A-3




--------------------------------------------------------------------------------










10.

I will hold title to my interest as follows:  

o

Community Property

o

Separate Property

o

Joint Tenants, with Right of

o

Tenants in Common

Survivorship

o

Other (Single Person, Trust, Etc., Please Indicate.)







11.

I am a bona fide citizen of Japan and maintain my full time domicile in Japan.
 The address below is my true and correct principal residence.  




DATED this 4th day of September, 2013.  







Name (Please Print)

Name of Joint Subscriber, If Any







Signature

Signature







Street Address

Street Address







City, State, and Zip Code

City, State, and Zip Code








A-4




--------------------------------------------------------------------------------







Date:   September 4, 2013

          Amount: $50,000 (U.S.)




NU-MED PLUS, INC.




PROMISSORY NOTE

BEARING INTEREST AT 8% PER ANNUM

______________________________________________________________________________




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES.  THESE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE TRANSFERRED OR SOLD
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE
SECURITIES ACT OR THE LAWS OF THE APPLICABLE STATE OR A "NO-ACTION" OR
INTERPRETIVE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER AND ITS
COUNSEL TO THE EFFECT THAT THE SALE OR TRANSFER IS EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT AND SUCH STATE STATUTES.

______________________________________________________________________________




NU-MED PLUS, INC., a corporation duly organized and existing under the laws of
the State of Utah (hereinafter referred to as the "Company"), for value
received, hereby promises to pay to Robert Smart, the registered holder hereof,
the principal sum of Fifty Thousand, United States Dollars (U.S. $50,000) six
(6) months from date, upon presentation and surrender of this promissory note
(the "Note") at the offices of the Company, in such lawful money of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debt, until the principal hereof is paid or made
available for payment as herein provided.




This Note is subject to the following further terms and material provisions:




1.

Term and Interest.  The date of maturity of the Note shall be six (6) months
from the date of issuance, subject to prepayment as set forth in paragraph 2
hereof.  The Note shall bear simple interest at the rate of eight percent (8%)
per annum.  As the funds are being delivered to the Company in two tranches of
twenty-five thousand dollars ($25,000) each, interest will be calculated only on
the money received by the Company during the period so that for the first month,
interest will be based on the first twenty-five thousand dollar ($25,000)
tranche and for the second month forward on the entire fifty thousand dollars
($50,000).  The principal on the Note is payable on the maturity date, subject
to prepayment as set forth in paragraph 2 hereof, and will be paid at the office
of the Company, maintained for such purposes, to the registered holder of the
Note on the books and records of the Company. Accrued interest on the Note will
be payable at maturity of the Note, and will be paid at the office of the
Company, maintained for such purposes, to the registered holder of the Note on
the books and records of the Company.




2.

Prepayment.  This Note is subject to prepayment, in whole or in part, at the
election of the Company at any time, upon not less than 10 days’ notice.
 Prepayment shall be effected by paying the amount equal to the outstanding
principal amount of the Note and accrued interest at the date of prepayment.  On
the date fixed for prepayment by the Company, the amount of principal shall be
paid in cash or certified funds.  Any Note which is prepaid only in part shall
be presented for notation thereon by the Company of such partial prepayment.  If
less than all the Note principal amount and interest is to be





-1-




--------------------------------------------------------------------------------







prepaid, notice of the proposed prepayment shall be sent to the registered
holder of the Note and such prepayment shall be made.




3.

Satisfaction and Discharge of Note.  This Note shall cease to be of further
effect (except as to any surviving rights of transfer, or exchange of Notes
herein expressly provided for) when:




(a)

The Company has paid or caused to be paid all sums payable hereunder by the
Company, including all principal and interest amounts under the Note or the
conversion of the Note as provided herein; and




(b)

All the conditions precedent herein provided for relating to the satisfaction
and discharge of this Note have been met.




4.

Events of Default.  "Events of Default," when used herein, whatever the reason
for such event of default and whether it shall be voluntary or involuntary or be
effected by operation of law pursuant to any judgment, decree, or order of any
court or any order, rule, or regulation of any administrative or government body
or be caused by the provisions of any paragraph herein means any one of the
following events:




(a)

Default in the payment of the principal of the Note, when due, whether at
maturity, or otherwise; or




(b)

Default in the performance or breach of any covenant or warranty of the Company
in this Note (other than a covenant or warranty, the breach or default in
performance of which is elsewhere in this section specifically dealt with), and
continuation of such default or breach for a period of 30 days after there has
been given to the Company by registered or certified mail, by the holders of a
majority in principal amount of the outstanding Note, a written notice
specifying such default or breach and requiring it to be remedied and stating
that such notice is a notice of default hereunder; or




(c)

The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Company a bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment, or composition of or
in respect of the Company under the Federal Bankruptcy Act or any other
applicable federal or state law, or appointing a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Company or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and the continuation of any such decree or order unstayed and in
effect for a period of 30 consecutive days; or




(d)

The institution by the Company of proceedings to be adjudicated a bankrupt or
insolvent, or the consent by it to the institution of bankruptcy or insolvency
proceedings against it, or a filing by it of a petition or answer or consent
seeking reorganization or relief under the Federal Bankruptcy Act or any other
applicable federal or state law; or




(e)

The consent by the Company to the filing of any such petition or the appointment
of a receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Company or of any substantial part of its property), or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company in furtherance of any such action.





-2-




--------------------------------------------------------------------------------










5.

Acceleration of Maturity.  If an event of default occurs and is continuing then,
in every such case, the holder of a majority in principal amount of the
outstanding Notes, may declare the principal of the Notes to be due and payable
immediately, by a notice in writing to the Company of such default, and upon any
such declaration, such principal shall become immediately due and payable.  At
any time after such declaration of acceleration has been made, and before a
judgment or decree for payment of money due has been obtained by the holders,
the holders of a majority of the principal of the outstanding Notes, by written
notice to the Company, may rescind and annul such declaration and its
consequences, if all events of default, other than the nonpayment of the
principal of the Notes which has become due solely by such acceleration, has
been cured or waived.  No such recession shall affect any subsequent default or
impair any right contingent thereon.




6.

Suits for Enforcement.  If an event of default occurs and is continuing, the
holder of a majority in principal amount of the outstanding Note may, in their
discretion, proceed to protect and enforce their rights by such appropriate
judicial proceedings as the holders shall deem most effectual to protect and
enforce any such rights, whether for the specific enforcement of any covenant or
agreement under this Note or in aid of the exercise of any power granted herein,
or to enforce any other proper remedy.




7.

Limitation on Suits.  No holder of any Note shall have any right to institute
any proceedings, judicial or otherwise, with respect to this Note, or for the
appointment of a receiver or trustee, or for any remedy hereunder, unless such
holder has previously given written notice to the Company of a continuing event
of default as provided above; it being understood and intended that no one or
more holders of this Note shall have any right in any manner whatever by virtue
of, or by availing of, any provisions of this Note to effect, disturb or
prejudice the right of any other holders of Notes, or to obtain or to seek to
obtain priority or preference over any other holders or to enforce any right
under this Note, except in the manner herein provided and for the equal and
ratable benefit of all the holders of the Note.




8.

Acts of Holders.  Any request, demand, authorization, direction, notice,
consent, waiver, or other action provided by this Note to be given or taken by
the holder hereof or by the holders of the Notes may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such holders in person or by their agent or attorney-in-fact, duly appointed in
writing; and, except as otherwise expressly provided herein, such action shall
become effective when such instrument or instruments are delivered to the
Company in the manner provided for giving notices herein.  Such instrument or
instruments, and the action embodied therein or evidenced thereby, are herein
sometimes referred to as the “act” of the holders signing such instrument or
instruments.  Proof of execution of any such instrument or of writing appointing
any such agent shall be sufficient for any purpose of this Note if the fact and
date of execution by any person of any purpose of the Note if the fact and date
of execution by any person of any such instrument or writing is verified by the
affidavit of a witness of such execution or by the request, demand,
authorization, direction, notice, consent, waiver, or other action by the holder
of this Note shall bind every Note holder of the same Note and the holder of
every Note issued upon the transfer thereof or in exchange therefor or in lieu
thereof in respect of anything done or suffered to be done by any person in
reliance thereon, whether or not notation of such action is made upon such Note.




9.

Notices to Holders; Waiver.  Where this Note provides for notice to holders of
any event, such notice shall be sufficiently given if in writing and sent by
courier providing for delivery within 72 hours or mailed, registered, postage
prepaid, to each holder affected by such event, at his address as it appears in
the Note register maintained by the Company, not later than the latest date, and
not earlier than





-3-




--------------------------------------------------------------------------------







the earliest date, prescribed for the giving of such notice.  Where the Note
provides for notice to the Company, such notice shall be sufficiently given if
in writing and mailed, registered, postage prepaid, to the Company at its
address set forth above (or at such other address as shall be provided to the
holder of this Note in the manner for giving notices set forth herein), not
later than the latest date, and not earlier than the earliest date, prescribed
for the giving of such notice.  Where this Note provides for notice in any
manner, such notice may be waived in writing by the person entitled to receive
such notice, whether before or after the event, any such waiver shall be
equivalent of such notice.




10.

Restrictions.  The holder of this Note, by acceptance hereof, represents and
warrants as follows:




(a)

The Note is being acquired for the holder's own account to be held for
investment purposes only and not with a view to, or for, resale in connection
with any distribution of such Note or any interest therein without registration
or other compliance under the Securities Act and applicable state securities
laws, and the holder hereof has no direct or indirect participation in any such
undertaking or in underwriting such an undertaking.




(b)

The holder hereof has been advised and understands that the Note has not been
registered under the Securities Act and the Note must be held and may not be
sold, transferred, or otherwise disposed of for value unless it is subsequently
registered under the Securities Act or an exemption from such registration is
available; except as set forth herein, the Company is under no obligation to
register the Note under the Securities Act; in the absence of such registration,
sale of the Note may be impracticable; the Company will maintain stop-transfer
orders against registration of transfer of the Note.  The Company may refuse to
transfer the Note unless the holder thereof provides an opinion of legal counsel
reasonably satisfactory to the Company or a "no-action" or interpretive response
from the Securities and Exchange Commission to the effect that the transfer is
proper; further, unless such letter or opinion states that the Note are free
from any restrictions under the Securities Act, the Company may refuse to
transfer the Note to any transferee who does not furnish in writing to the
Company the same representations and agree to the same conditions with respect
to such Note if any set forth herein.  The Company may also refuse to transfer
the Note if any circumstance is present reasonably indicating that the
transferee's representations are not accurate.




11.

Severability.  In case any provision in this Note shall be invalid, illegal, or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.




12.

Governing Law.  This Note shall be governed by and construed and interpreted in
accordance with the laws of the State of Utah.




13.

Legal Holidays.  In any case where any date provided herein shall not be a
business day, then (notwithstanding any other provision of this Note) the event
required or permitted on such date shall be required or permitted, as the case
may be, on the next succeeding business day with the same force and effect as if
made on the date upon which such event was required or permitted pursuant
hereto.




14.

Delay or Omission; No Waiver.  No delay or omission of any holder of the Note to
exercise any right or remedy accruing upon any event of default shall impair any
such right or remedy or constitute a waiver of any such event or default or any
acquiescence therein.  Every right or remedy given hereby or by law may be from
time to time, and as often as may be deemed expedient.





-4-




--------------------------------------------------------------------------------










15.

Miscellaneous.  This Note is subject to the following additional terms and
conditions:




(a)

If this Note is placed with any attorney for collection, or if suit be
instituted for collection, or if any other remedy provided by law is pursued by
the registered holder hereof, because of any default in the terms and conditions
herein, then in either event, the undersigned agrees to pay reasonable
attorneys' fees, costs, and other expenses incurred by the registered holder
hereof in so doing.




(b)

None of the rights and remedies of the registered holder hereof shall be waived
or affected by failure or delay to exercise them.  All remedies conferred on the
registered holder of this Note shall be cumulated and none is exclusive.  Such
remedies may be exercised concurrently or consecutively at the registered
holder's option.




(c)

This Note is negotiable and transferable, subject to compliance with the
provisions of paragraph 10 hereof.




(d)

The makers, guarantors, and endorsers hereof severally waive presentment for
payment, protest, and notice of protest, and of nonpayment of this Note.

  

DATED effective as of the 4th day of September, 2013.




NU-MED PLUS, INC.







By: /s/ Jeffrey L. Robins

       Its Duly Authorized Officer





-5-


